Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip C. Mendes da Costa on 09/07/21.

The application has been amended as follows: 

A vacuum cleaner 
an air flow path extending from a dirty air inlet to a clean air outlet;
a cyclone and a suction motor provided in the air flow path;
the cyclone comprising a cyclone chamber having a central longitudinal axis, the cyclone having a first end having a first end wall, an axially spaced apart second end, a cyclone chamber sidewall located between the first and second ends, a cyclone air inlet provided at the first end, a cyclone air outlet provided at the first end and a dirt outlet provided at the second end, wherein the first end of the cyclone chamber sidewall is located at the first end of the cyclone and the second end of the sidewall is spaced from the first end;
a plate located at the second end, the plate having a plate perimeter, a cyclone chamber face that faces towards the first end; and, 
a dirt collection region in communication with the cyclone chamber via the dirt outlet, 
wherein the dirt outlet comprises an axial spacing between at least a portion of the cyclone chamber sidewall and the plate, and the plate has a non-circular shape in a plate plane that is transverse to the central longitudinal axis and that is located at the plate, and
wherein the plate is moveably mounted between a closed position, in which the plate is positioned for operation of the cyclone and an open position wherein the plate is moved to provide access to the cyclone chamber. 
The vacuum cleaner 
The vacuum cleaner 
The vacuum cleaner 
 The vacuum cleaner 
The vacuum cleaner 
The vacuum cleaner 
The vacuum cleaner 
The vacuum cleaner 
The vacuum cleaner 
The vacuum cleaner 
The vacuum cleaner 
The vacuum cleaner 
The vacuum cleaner 
The vacuum cleaner 
The vacuum cleaner 
A vacuum cleaner 
an air flow path extending from a dirty air inlet to a clean air outlet;
a cyclone and a suction motor provided in the air flow path;
the cyclone comprising a cyclone chamber having a central longitudinal axis, the cyclone having a first end having a first end wall, an axially spaced apart second end, a cyclone chamber sidewall located between the first and second ends, a cyclone air inlet provided at the first end, a cyclone air outlet provided at the first end and a dirt outlet provided at the second end, wherein the first end of the cyclone chamber sidewall is located at the first end of the cyclone and the second end of the sidewall is spaced from the first end;
a plate located at the second end, the plate having a plate perimeter, a cyclone chamber face that faces towards the first end; and, 
a dirt collection region in communication with the cyclone chamber via the dirt outlet, 
wherein the dirt outlet comprises a spacing between the cyclone chamber sidewall and the plate, and
wherein a cyclone chamber end plane that is transverse to the central longitudinal axis is located at the second end of the cyclone and the second end of the cyclone has a shape in the cyclone chamber end plane, and 
wherein a plate plane that is transverse to the central longitudinal axis and that is located at the plate, and the plate has a shape in the plate plane, and 
the plate has a shape in the plate plane that differs to the shape of the second end of the sidewall, and
wherein the plate is moveably mounted between a closed position, in which the plate is positioned for operation of the cyclone and an open position wherein the plate is moved to provide access to the cyclone chamber. 
The vacuum cleaner 
The vacuum cleaner 
The vacuum cleaner 

Drawings
The drawings were received on 04/13/20.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/DUNG H BUI/Primary Examiner, Art Unit 1773